Title: From Alexander Hamilton to Henry Lee, 22 June 1793
From: Hamilton, Alexander
To: Lee, Henry



Philad June 22. 1793

There is no foundation, My Dear Sir, that I know of, for the Report of the Offence said to have [been] taken by the British Minister, in relation to the subject of my circular letter. No symptom of dissatisfaction on this score has appeared; nor, as I believe, exists. I presume, it is regarded as a measure, in which the Executive Government had no option.
I need not tell you how much my ideas agree with yours on the subject of peace. And I hope it will be preserved. But this must of course much depend on a firm and sincere perseverance in measures truly neutral on the part of the Government, supported by the community.
Estimating as I do the importance of Peace, I am not without anxiety on the score of what is passing among the people. Open and ardent demonstrations of attachment to the cause of France and opprobrium of the most offensive kind against the Powers at War with her may not be entirely without inconvenience. They hold us up to the jealousy and resentment of those Nations and after all statesmen are but men and far more actuated by their passions than they ought to be. Besides, regarding as they do the French as Anarchists whom it is the interest of all governments to suppress, there is some hazard to us in inculcating an opinion that our sentiments and theirs accord.
If we run a risk ’tis probably chiefly on this score. Yet one may as well preach moderation to the Winds as to our zealots.
You ask me what is the real sitution of France. In truth my friend, I am as much at a loss as you to pronounce. My opinion always has been, that she would be able to defend herself against any possible combination, if she could maintain system and order within. But my prevailing expectation, since the 10th of August, has been, that her factions would subvert her. I continue in this belief, though the circumstances which have attended Dumouriers attempt places their affairs in my view upon as favourable a footing as at any period subsequent to that I have mentioned. If the accounts are true that the least violent party have gained the Ascendant, it portends better chances to their cause.
As to the merits of this cause, I leave them to sounder casuists than myself. What I have said is merely as a Calculation of probabilities.
Yours truly & Affecy

A Hamilton


I am much pleased with the disposition you announce your way as to the question of peace

Governor Lee 
